Grant, J.
(dissenting). I think the court properly directed a verdict for the defendant. • The act of walking or running in front of a railroad train for the purpose of arranging or making a coupling has always been regarded as exceedingly dangerous. It requires no argument to show that it is so. In doing it, the brakeman is required to walk sidewise, with his eyes fixed upon the coupling apparatus, and not upon the track where he is walking or running. Railroad companies for many years experi*585mented in the attempt to devise a coupling apparatus which would relieve brakemen from this dangerous work. It was at last accomplished by the device known as the “Automatic Coupler,” wherein the coupling could be made by the brakeman outside the track. This device commended itself not only to railroad men, but to the people, through their legislatures. We find, therefore, that the Congress of the United States, in 1893, enacted that “on and after the first day of January, eighteen hundred and ninety-eight, it shall be unlawful for any such common carrier to haul or permit to be hauled or used on its line any car used in moving interstate traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of men going between the ends of the cars.” Act March 2, 1893, chap. 196, 27 Stat. 531. The legislature of this State, as early as 1885, enacted a similar provision. 2 Comp. Laws, § 5511. This defendant company had complied with these provisions of the law, and had in use upon this train these devices, which obviated any necessity of going in front of the car to effect a coupling. The plaintiff himself testified: ‘ ‘ The couplers were both in good condition, and in good working order.” They were supplied with levers for raising the pins from the outside of the track.
The train was under the exclusive control of the plaintiff. If necessary to go in front of the car to arrange the coupling pin, he could have done it before he started the train. He could have stopped it, if necessary to do it. Instead of arranging the coupling pin in ways which were open to him and perfectly safe, he deliberately chose one full of danger. He entered upon the track at a place where neither the engineer nor the fireman could see him, without any notification to them of his intended conduct, upon a track covered with snow, when he was 164 feet from the car to which he was to make the coupling, and the train running, as he testified, at from 4 to 5 miles an hour. He describes his action as follows:
“ I placed my left hand on the pin, and my right hand *586on the knuckle, in the act of opening it. I immediately started then to open the knuckle on this moving car. I did not attempt to get over on the other side of the track first, and give a signal to slacken up, but immediately started to open the coupler on this moving car.”
If this is acting with due care and with proper regard not only for one’s own safety, but for the benefit of his employer, I can hardly comprehend what negligence would be. There was no rule of the company requiring such risks on the part of its brakemen, and, if there had been, as we said in Loranger v. Railway Co., 104 Mich. 80, 86 (62 N. W. 137), “such a requirement would be at once condemned as cruel and inhuman.” No one is justified in taking such risks, unless absolute necessity demands it.
I think the court correctly excluded all evidence of custom on the part of the brakemen to go in front of moving trains to make couplings, on the ground that this was not a case for the application of the rule in regard to custom. Employés cannot create a custom, however universal, against their employer, by continually doing things in a reckless and negligent manner, when the employer has provided every means possible to do them with safety. I do not think such a doctrine finds approval in the decisions. There are cases holding that it is not negligence per se to go in front of a moving train to effect a coupling. • But these are cases where there is also evidence tending to show that the work on the railroad could not be satisfactorily done otherwise. They do not apply to cases like the present one, where no possible excuse exists for doing the work in the manner this was done. We said in Loranger v. Railway Co., supra:
“It is abhorrent to reason and common sense to say that it is good and safe railroading and careful conduct for a brakeman to step in front of a train moving as fast as a fast walk, and perform a service which requires him to step sideways to keep out of the way, knowing that death is almost sure to follow, should he miss his footing. ”
I think the judgment should be affirmed.